The amount of income and profits tax in controversy in this appeal is about $1,200 for the years 1919, 1920, and 1921, which the taxpayer claims is the result of the erroneous disallowance by the Commissioner of deductions taken for depreciation of machinery and a deduction taken in 1921 of the expense of a catalogue used by the taxpayer for advertising purposes. At the hearing it appeared that the witness was without, any of the essential facts as to the property upon which the depreciation deduction was claimed. The books or records as to original cost prior to the taxable years had been lost, the intervening depreciation and additions could not be stated, and it was stated that many of the additions had been charged off directty as expense. Some of the machines had been originally purchased in 1912 and depreciation had been taken at 10 per cent or more. Whether they had already been entirety written off through exhaustion in its tax records could not be ascertained. The witness could not state what the probable remaining useful life of the property was during the taxable years or at the time of hearing. It was testified only that a normal working day for the machines was 8 hours, that during the entire three years in question they had been operated not less than 18 hours, and during part of this period 24 hours. As to the catalogues, it appears only that all of them were not used during the taxable year and that they were supplemented from time to time. The Board can not, therefore, make any findings of material facts.
DECISION.
The determination of the Commissioner is approved.